UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LANDON LAMONT WASHINGTON,

                                 Plaintiff,

                     -against-                                    1:20-CV-1550 (LLS)

 HON. ERIC SCHNEIDERMAN, ESQ.;                                    CIVIL JUDGMENT
 STATE OF NEW YORK; ANDERA EVANS;
 BOARD OF PAROLE,

                                 Defendants.

       Pursuant to the order issued April 3, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under 42 U.S.C. § 1983 because Plaintiff seeks monetary relief from

defendants that are immune from such relief and because he fails to state a claim on which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Court dismisses Plaintiff’s claims for habeas corpus relief under 28 U.S.C. § 2254

because the Court lacks jurisdiction to consider those claims.

       Because Plaintiff’s complaint makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       IT IS FURTHER ORDERED that chambers mail a copy of this judgment to Plaintiff.

SO ORDERED.

 Dated:    April 3, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
